Citation Nr: 0014830	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for bipolar disorder prior to March 24, 1998.

2.  Entitlement to an initial disability rating higher than 
30 percent for bipolar disorder from March 24, 1998.

3.  Entitlement to an initial disability rating higher than 
10 percent for hand eczema secondary to contact dermatitis, 
xerosis, and post-inflammatory hyperpigmentation.

4.  Entitlement to an initial disability rating higher than 
10 percent for right knee internal derangement with cartilage 
dysfunction.

5.  Entitlement to service connection for a right foot 
condition, to include residuals of contusion and a skin mass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1994 to 
January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for major depression, with assignment of a 
zero percent disability rating; granted service connection 
for hand eczema secondary to contact dermatitis, with 
assignment of a 10 percent disability rating; granted service 
connection for internal derangement of the right knee, with 
assignment of a 10 percent disability rating; and denied 
service connection for a right foot condition, to include 
residuals of a contusion and a skin mass.

Thereafter, an August 1997 rating decision assigned a 10 
percent disability rating for the veteran's service-connected 
major depression.  A June 1998 rating decision changed the 
diagnosis for her service-connected psychiatric disorder to 
bipolar disorder and assigned a 30 percent disability rating 
as of March 24, 1998.  However, this was not a full grant of 
the benefit sought on appeal because a higher disability 
rating is available.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board.  Since the 30 percent disability rating for the 
veteran's psychiatric condition was assigned from March 24, 
1998, the issues on appeal have been rephrased as shown 
above.

The March 1997 rating decision also denied service connection 
for tinea pedis, xerosis, and post-inflammatory 
hyperpigmentation, and the veteran perfected her appeal as to 
these issues.  During the pendency of this appeal, a rating 
decision of October 1998 granted service connection for tinea 
pedis and assigned a 10 percent disability rating for this 
disorder.  The veteran has not indicated disagreement with 
that decision, and this issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second notice of 
disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)  Also, a July 1999 supplemental statement of 
the case indicated that the veteran's service-connected hand 
eczema was secondary to contact dermatitis, xerosis, and 
post-inflammatory hyperpigmentation, thereby, in effect, also 
granting service connection for these conditions.  Therefore, 
these issues are also not before the Board.


REMAND

In her substantive appeals to the Board, the veteran 
requested personal hearings before a Member of the Board.  In 
the 1997 appeal, she requested a hearing at the RO, while she 
requested a hearing in Washington, D.C., in the 1998 appeal.  
She was only provided a local hearing in 1999.  In an April 
2000 letter, she was asked to clarify whether she still 
wanted a hearing before the Board, and, if so, where.  She 
was informed that if she did not respond, the Board would 
assume that she wanted a hearing at the RO and remand her 
case for the purpose of providing her such a hearing.  The 
veteran did not respond.  Therefore, since the veteran has 
not been provided a hearing in accordance with her request, 
it is appropriate to remand this case for due process 
reasons.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify her 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,





	(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


